          Case 1:20-cr-00353-CCB Document 22 Filed 12/17/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                          *
                                                   *
         v.                                        *     CRIMINAL NO. CCB-20-0353
                                                   *
 FRANK WILLIAM ROBERTSON                           *
 PERRY,                                            *
                                                   *
         Defendant                                 *

                                               *******


                     CONSENT MOTION FOR EXCLUSION OF TIME
                        FROM SPEEDY TRIAL ACT COMPUTATIONS

       The United States of America, by its undersigned attorneys, hereby moves for the entry of an

order regarding the speedy trial status of this matter. In support of this motion, the government

states as follows:

         1.     On October 9, 2020, the defendant, Frank William Robertson Perry, was

 arrested and made his initial appearance on a criminal complaint charging him with being a

 prohibited person in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). On

 October 14, 2020, the grand jury returned a one count indictment charging the defendant with

 that same offense.

         2.     On November 3, 2020, the defendant filed a Motion to Suppress Statements

 and a Motion to Suppress Search Warrant, as well as a Motion for Leave to File Additional

 Motions. Those motions remain pending.

         3.      Under the Speedy Trial Act, a criminal defendant must be brought to trial

 within seventy days of the later of either the filing of an indictment or the first appearance

 before a judicial officer of the court in which the charge is pending. 18 U.S.C. § 3161(c)(1).

         4.      The Speedy Trial Act, however, directs that the period of time between the

                                                  1
         Case 1:20-cr-00353-CCB Document 22 Filed 12/17/20 Page 2 of 3



filing a pretrial motion and the resolution of that motion, or the conclusion of a hearing on the

motion, shall be excluded from the computation of time in which the trial must commence. 18

U.S.C. § 3161(h)(1)(D). Accordingly, only the 25 days between the defendant’s initial

appearance and the filing of the pretrial motions should be counted for purposes of the Speedy

Trial Act.

       5.       The Speedy Trial Act also permits a trial court to continue a trial date beyond

the seventy-day limit if such continuance is granted by the Court on the basis of a finding that

the ends of justice served by taking such action outweigh the best interest of the public and

the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In deciding whether to grant such

a continuance, the Court may consider, inter alia, whether the failure to grant the continuance

would deny counsel for the defendant or the attorney for the government the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence. 18

U.S.C.§ 3161(h)(7)(B)(iv).

       6.      In this case, the parties are now reviewing discovery and will soon begin

discussing a possible resolution of this matter. A plea disposition would serve the interests of

justice because it would allow the parties to enter into a mutually acceptable and beneficial

disposition and would also preserve the resources that might otherwise be expended in a trial.

Given this, the government submits that the ends of justice served by continuing the trial of

this matter beyond the speedy trial date outweigh the interests of the defendant and the public

in a speedy trial, and, therefore, the resulting delay is permissible pursuant to 18 U.S.C. §

3161(h)(7).

       7.      The defendant has no objection to the government’s motion.

       WHEREFORE, the government requests that the time period from November 3,



                                                2
        Case 1:20-cr-00353-CCB Document 22 Filed 12/17/20 Page 3 of 3



2020, until such time as the pending pretrial motions are resolved, or a hearing is conducted

on those motions, be excluded from Speedy Trial Act computations. A proposed order is

attached for the Court’s consideration.

                                                   Respectfully submitted,

                                                   Robert K. Hur
                                                   United States Attorney


                                             By:
                                                   Kathleen O. Gavin
                                                   P. Michael Cunningham
                                                   Assistant United States Attorneys
                                                   36 S. Charles Street, Fourth Floor
                                                   Baltimore, Maryland 21201
                                                   410-209-4800




                                               3
